Citation Nr: 1141402	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  08-11 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


ISSUES

1. Entitlement to an increased disability rating in excess of 10 percent for a left hip disability.

2.  Entitlement to an increased disability rating in excess of 10 percent for a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

T. R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1999 to December 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which reduced the Veteran's disability benefits for her service connected knee and hip disorders from 10 percent to 0 percent, effective August 1, 2006.  In a subsequent August 2009 rating decision, the Veteran's 10 percent disability ratings for her service-connected disorders were reinstated, effective August 1, 2006.  

FINDINGS OF FACT

1.  The Veteran's left knee disability is manifested by symptoms of pain, give away requiring the use of a knee brace, and limitation of motion but does not result in flexion limited to 30 degrees, extension limited to 15 degrees, or the functional equivalent thereof.

2.    The Veteran's left hip disability is manifested by complaints of pain and limitation of motion but does not result in flexion limited to 30 degrees or the functional equivalent thereof, motion lost beyond 10 degrees on abduction, or ankylosis of the left hip.






CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 10 percent for the Veteran's service-connected left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5260 (2011).  

2.  The criteria for a disability rating in excess of 10 percent for the Veteran's service-connected left hip disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5252 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. § 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2010); See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased disability ratings, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable (zero percent) to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103 (a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores, 580 F.3d at 1270.

Prior to initial adjudication of the Veteran's claims, a letter dated in October 2006 satisfied the three elements under the duty to notify provisions of Dingess, 19 Vet. App. at 473.  The letter also complied with the requirements under Vazquez-Flores.  Thus, the duty to notify has been satisfied.  

The Board also finds that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See 38 C.F.R. § 3.327(a) (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran was afforded a VA examination in June 2009.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination is adequate as it is predicated on a review of medical records and the examiner fully addressed the rating criteria that are relevant to rating the disability at issue here.  Thus, there is adequate medical evidence of record to make a determination in this case.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since she was last examined.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  Thus, the duty to assist has been satisfied.  

II.  Increased Rating

The Veteran seeks an evaluation in excess of 10 percent for her service-connected left knee and left hip disabilities.  Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2011).  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45 (2011).  Painful, unstable, or misaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

a.  Left Knee Disability

The Veteran's service-connected left knee disorder is currently evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5099-5260.  See 38 C.F.R. § 4.27 (2011)(hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned, the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded first by the numbers of the most closely related body part and then "99").  

DC 5260 provides for limitation of flexion of the leg.  Where flexion is limited to 45 degrees, 10 percent is assigned.  When flexion is limited to 30 degrees, 20 percent is assigned.  A 30 percent rating is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a DC 5260.  The General Counsel has directed that separate ratings are available if a particular knee condition causes both the limitation of extension and limitation of flexion of the same joint. VAOPGCPREC 9-2004.  As such, DC 5261 provides for limitation of the extension of the leg.  When extension is limited to 10 degrees, a 10 percent rating is assignable.  When the limitation is to 15 degrees, 20 percent is warranted.  A 30 percent rating is assignable when extension is limited to 20 degrees; when extension is limited to 30 degrees, 40 percent is assigned; and when it is limited to 45 degrees, 50 percent is assigned.  38 C.F.R. § 4.71a DC 5261.  Full range of motion of the knee consists of 0 degrees extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  
  
In consideration of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a disability rating in excess of 10 percent for service-connected left knee disability.  

During a June 2009 VA examination, the Veteran complained of that her left knee was constantly in pain, buckled, and gave out.  She noted intermittent left knee swelling but denied locking.  She indicated that her left knee was drained for swelling several times and that she was given several cortisone/lidocain injections.  The Veteran indicated that she had taken Celebrex for her knee disability but discontinued it after she developed an ulcer.  The Veteran noted that standing, walking, and weight bearing for 15 minutes or less aggravated her knee pain.  She indicated that she experienced flare-ups.  She provided that she wore a patella stabilizing knee brace.  There were no episodes of dislocation, subluxation, inflammatory arthritis, or incapacitating episodes noted.  The examiner indicated that the Veteran was not working due to other health issues but that it was difficult for the Veteran to stand and wash dishes, ascend and descend stairs, and do any weight bearing activities.  There was no antalgic gait noted and she ambulated with a brisk reciprocal heal toe gait.  Her left knee range of motion was from 0 to 130 degrees.  The examiner noted that the left knee pain began at 125 degrees.  Her knee was found to be stable on varus and valgus stress testing and the Lachlan's test and McMurray's test were negative.  There were also no signs of effusion, erythema, drainage, or guarding noted.  However, the patella grind test was positive.  The examiner then provided that the Veteran's left knee pain after four repetitions was without additional weakness or loss of motion.  There was no abnormal shoe wear observed.  The Veteran with diagnosed with patellofemoral pain syndrome of the left knee.  

In reviewing the evidence of record, the Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent for her service-connected left knee disability.  Under Diagnostic Code 5260, a 20 percent disability rating is warranted for flexion limited to 30 degrees.  Under Diagnostic Code 5261, a 10 percent disability rating is warranted for extension limited to 10 degrees.  However, as noted above, the VA examination report shows that the Veteran exhibited passive and active range of motion from 0 to 130 degrees, with pain at 125 degrees.  Thus, the evidence does not show that the Veteran's flexion is limited to 30 degrees or less or that the extension is limited to 10 degrees.  As a result, the Veteran does not meet the criteria for higher disability rating under DC 5260 or separate disability rating under DC 5261.

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, even with consideration of DeLuca in rating the Veteran's left knee disability as 10 percent disabling as the Veteran does not meet the flexion or extension measurements to warrant a noncompensable disability rating.  As noted above, on examination, the Veteran exhibited 130 degrees of range of motion, with pain at 125 degrees, whereas the normal range of motion of the knee is 140 degrees.  The Board notes that the June 2009 VA examiner stated that the Veteran reported additional loss of range of motion when she experienced a flare- up.  The examiner explained that it would be speculation to determine the range of loss experienced during a flare-up since the Veteran did not have a flare-up during the VA examination.  However, as the Veteran does not even meet the rating criteria for a non-compensable disability rating (flexion limited to 60 degrees), the Board finds that the currently assigned disability rating of 10 percent accounts for any additional loss of range of motion during a flare-up.  Moreover, the VA examination report did not show that the Veteran had any loss of range of motion, increased fatigability, or incoordination on repetitive motion.  Consequently, the Board finds that the Veteran is not entitled to higher disability ratings under Deluca.

Turning to the alternate diagnostic codes applicable to knee disabilities, the Board notes that they are not for application.  The medical evidence of record shows that the Veteran does not have ankylosis of the knee, dislocated semilunar cartilage, symptomatic removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum to warrant compensable disability ratings under 5256, 5258, 5259, 5261, 5262 and 5263, respectively.  See 38 C.F.R. § 4.71(a), DCs 5256, 5258, 5259, 5262 and 5263.

The Board notes that the Veteran has complained that her knee buckles and gives out.  DC 5257 provides compensable ratings based on "slight," "moderate" and "severe" lateral instability.  See 38 C.F.R. § 4.71a, DC 5257 (2011).  The record does show that the Veteran wears a knee brace.  However, the Board finds that the Veteran's symptoms do not rise to the level of being "moderate."  In fact, the June 2009 VA examination report shows that the examiner noted that there was no instability of the knee.  On examination, the knee was stable to varus and valgus stress testing.  Thus, the Veteran does not warrant higher disability rating under DC 5257.

Finally, the Board notes that the medical evidence does not include any diagnosis of arthritis.  In any event, DC 5003 states that the severity of degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints.  Since the Veteran has been rated as 10 percent disabling for limitation of motion of the left knee, she is not entitled to a separate disability rating for arthritis of the left knee.  38 C.F.R. § 4.71a, DC 5003, Note 1 (2011).

The Board acknowledges the Veteran's statements regarding the severity of her knee pain.  In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated that lay evidence is competent and sufficient in certain instances related to medical matters.  Specifically, lay evidence establishes a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  Similarly, the U.S. Court of Appeals for Veterans Claims (Court) has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination 'medical in nature' and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  While lay witnesses are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to visible symptoms and manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Although the Board acknowledges the Veteran's complaints of pain and weakness, the Board finds that the currently assigned disability ratings contemplate the Veteran's complaints and objective symptomatology and the Veteran simply does not meet the rating criteria for higher disability ratings for the service-connected left knee.  See 38 C.F.R. § 4.71a, DCs 5256-5263 (2011).

Based on the above, the Board finds that an increased rating is not warranted at any time during the pertinent appeal period.  Therefore, a staged rating for the Veteran's service-connected left knee is also not warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has considered the benefit of the doubt doctrine; however, the preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent for the Veteran's service-connected left knee disability.  Thus, the benefit of the doubt doctrine is not applicable and the claims are denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 

b.  Left Hip Disability

The Veteran's left hip disability is rated under DC 5099-5252.  Again, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned, the additional code is shown after the hyphen.  Unlisted disabilities requiring rating by analogy will be coded first by the numbers of the most closely related body part and then "99."  As such, the most analogous diagnostic code for the Veteran's service-connected left hip disability is DC 5252.  

Under DC 5252, a 10 percent disability rating is assigned for limitation of flexion to 45 degrees.  A 20 percent disability rating is assigned for flexion limited to 30 degrees; a 30 percent disability rating is assigned for flexion limited to 20 degrees; and a 40 percent disability rating is assigned for flexion limited to 10 degrees.  See 38 C.F.R. § 4.71a.

Under DC 5251, a 10 percent disability rating is assigned when the claimant's thigh extension is limited to 5 degrees.  See 38 C.F.R. § 4.71a.  

Under DC 5253, a 10 percent disability rating is warranted for limitation of rotation of, cannot toe-out more than 15 degrees, affected leg.  A 20 percent rating is warranted where adduction is limited such that legs cannot be crossed; and a 30 percent rating is assigned for limitation of abduction of, motion lost beyond 10 degrees.  See 38 C.F.R. § 4.71a.  Normal hip flexion is from zero to 125 degrees and normal hip abduction is zero to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an increased disability rating in excess of 10 percent for her service-connected left hip disability.  

The Veteran was afforded a VA examination in June 2009.  The Veteran reported that she had intermittent left lateral hip pain following a flare-up of her knee pain.  She denied swelling, hip give out, or locking.  The Veteran indicated that she had been taking Celebrex for her left hip pain but discontinued it after developing an ulcer.  The examiner indicated that when the Veteran had a flare-up of left knee pain, she altered her gait, which caused a flare up of pain for her left hip.  The examiner indicated that standing, walking and weight bearing for 15 minutes or less caused the Veteran's left knee pain which was followed by hip pain.  The Veteran did not describe wearing any brace for her hip condition.  There were no episodes of dislocation, subluxation, inflammatory arthritis, or incapacitation.  The Veteran's left hip range of motion was noted as flexion from 0 degrees to 120 degrees.  Abduction was 0 degrees to 50 degrees; external rotation was 0 degrees to 50 degrees; and internal rotation was 0 degrees to 30 degrees.  There was no tenderness to palpitation over the trochanteric bursa.  There was no groin pain but left hip pain was indicated at 45 degrees on external rotation.  There was no additional loss of motion or weakness after repetition.  The examiner found no objective findings of a left hip disability.  

The medical evidence indicates the Veteran's left hip disability is manifested by complaints of pain and some limitation of motion.  However, the evidence does not warrant a disability rating in excess of 10 percent under DCs 5251 or 5252.  Application of DC 5251 would not result in a higher disability rating as the Veteran is already in receipt of the maximum rating under the code.  With respect to DC 5252, a higher disability rating is warranted when flexion is limited to 30 degrees or less.  However, in this case, the VA examination report does not show that the Veteran's flexion is even limited to 45 degrees to warrant a 10 percent disability rating under the code.  Therefore, the Veteran's disability does not warrant a higher disability rating under DC 5252.  With respect to DC 5253, a higher rating of 20 percent is warranted for limitation of abduction of the left thigh, motion lost beyond 10 degrees.  There is no indication that the Veteran has motion lost beyond 10 degrees.  Therefore, the medical evidence of record does not warrant a disability rating in excess of 10 percent for the left hip disability.

The Board notes that the Veteran's functional loss was considered.  38 C.F.R. § 4.40, 4.45; see also DeLuca, 8 Vet. App. 202.  Indeed, it appears the Veteran's current 10 percent rating is primarily based on functional loss due to pain.  The medical evidence consistently indicates the Veteran's left hip disability is mainly manifested by some limited movement due to pain.  In light of the evidence, the Board concludes the Veteran's complaints of functional loss due to pain and limitation of motion are already compensated by the currently assigned disability rating of 10 percent.  Thus, no increased rating for her left hip is warranted.

No alternative diagnostic code would provide for an increased rating. Other diagnostic codes related to the hip, include DC 5250 (hip ankylosis), DC 5254 (flail joint), and DC 5255 (impairment of the femur).  The medical evidence does not indicate the Veteran's left hip disability has resulted in a flail joint or impairment of the femur, so DCs 5254 and 5255 are inapplicable.  The Veteran is able to move his left hip, albeit with some limitation, so therefore, it is clear that the Veteran does not have ankylosis of the hip and DC 5250 is not applicable.

The Board acknowledges the Veteran's complaints of pain and weakness and finds that she is competent to report these symptoms.  See Jandreau, 492 F.3d 1372.  However, the currently assigned disability ratings contemplate the Veteran's complaints and objective symptomatology and the Veteran simply does not meet the rating criteria for higher disability ratings for the service-connected left hip.  

Furthermore, the Board notes that there is no indication in the medical evidence of record that the Veteran's symptomatology warranted a higher rating throughout the appeal period.  As such, assignment of staged ratings is not warranted.  Hart, 21 Vet. App. 505.  

Accordingly, the Board finds that the claim of entitlement to a disability rating in excess of 10 percent for a left hip disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  


c.  Extra Schedular

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).

The schedular evaluations for the Veteran's left knee and left hip disabilities are adequate.  Her complained of symptoms are those contemplated by the rating criteria.  There are no symptoms left uncompensated or unaccounted for by the assignment of a schedular rating.  It does not appear that the Veteran has an "exceptional or unusual" disability; she merely disagrees with the assigned evaluation for his level of impairment.  In other words, she does not have any symptoms from her service connected disability that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for her service connected disabilities are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  

Finally, in adjudicating the current appeal for an increased rating, the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, Rice is not applicable to the current appeal.  While the Veteran has submitted evidence of medical disabilities, and made a claim for the highest rating possible for her left knee and left hip disabilities, she has not submitted evidence of unemployability, or claimed to be unemployable.  During her June 2009 VA examination, the Veteran indicated that she was not currently employed but this unemployment was due to other, non-service connected disorders.  The Veteran has never claimed that her left knee or left hip disabilities prevent her from obtaining and/or maintaining employment.  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for a TDIU.





ORDER

Entitlement to an increased disability rating in excess of 10 percent for a left knee disability is denied.  

Entitlement to an increased disability rating in excess of 10 percent for a left hip disability is denied.  






______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


